Exhibit 10.25

For Use in China

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee’s Name and Address:       Award Number:  

 

 

      Date of Award:  

 

 

      Type of Award:   Restricted Stock Units

 

      Vesting Commencement Date:

You (the “Grantee”) have been granted a restricted stock unit award (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Unit Award (the “Notice”), the JDS Uniphase Corporation 2003 Equity Incentive
Plan, as amended from time to time (the “Plan”) and the Restricted Stock Unit
Award Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

Total Number of Restricted Stock Units Awarded (the “Units”):             

Vesting Schedule:

Subject to the Grantee’s Continuous Active Service and other provisions and
limitations set forth in this Notice, the Agreement and the Plan, the Units will
“vest” in accordance with the following schedule:

1/3rd of the Units subject to the Award shall vest on the first anniversary of
the Vesting Commencement Date, and the remaining 2/3rds of the Units shall vest
in equal 1/8th installments quarterly thereafter.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

JDS Uniphase Corporation,

a Delaware corporation

By:  

 

Title:  

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section 12 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:                          Signed:  

 

 

1



--------------------------------------------------------------------------------

For Use in China

 

Award Number:                     

JDS UNIPHASE CORPORATION 2003 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

1. Issuance of Units. JDS Uniphase Corporation, a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Unit Award (the “Notice”), the Total Number of Restricted Stock
Units Awarded set forth in the Notice (the “Units”), subject to the Notice, this
Restricted Stock Unit Award Agreement (the “Agreement”) and the terms and
provisions of the Company’s 2003 Equity Incentive Plan, as amended from time to
time (the “Plan”), which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

2. Transfer Restrictions. The Units may not be transferred in any manner other
than by will or by the laws of descent and distribution. Notwithstanding the
foregoing, the Grantee may designate a beneficiary of the Units in the event of
the Grantee’s death on the beneficiary designation form attached hereto as
Exhibit A. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

3. Vesting.

(a) For purposes of this Agreement and the Notice, the term “vest” shall mean,
with respect to any Units, that such Units are no longer subject to forfeiture
to the Company. If the Grantee would become vested in a fraction of a Unit, such
Unit shall not vest until the Grantee becomes vested in the entire Unit.

(b) The Units shall commence vesting and shall vest pursuant to the schedule
within the Notice, subject to and in accordance with the terms of the Notice,
this Agreement and the Plan.

4. Termination of Continuous Active Service. Except in the event of the
Grantee’s change in status from an Employee to a Consultant, in which case
vesting of the Units shall continue only to the extent determined by the
Administrator, vesting of the Units shall cease upon the date of termination of
the Grantee’s Continuous Active Service for any reason, including death or
Disability. In the event the Grantee’s Continuous Active Service is terminated
for any reason, including death or Disability, any unvested Units held by the
Grantee immediately following such termination of Continuous Active Service
shall be deemed reconveyed to the Company and the Company shall thereafter be
the legal and beneficial owner of the unvested Units and shall have all rights
and interest in or related thereto without further action by the Grantee.

5. Conversion of Units and Issuance of Shares. Upon each vesting date, one share
of Common Stock shall be issuable for each Unit that vests on such date (the
“Shares”), subject to the terms and provisions of the Plan and this Agreement.
Thereafter, subject to Section 7, below,

 

1



--------------------------------------------------------------------------------

For Use in China

 

the Company will transfer such Shares to the Grantee upon satisfaction of any
required tax or other withholding obligations. Any fractional Unit remaining
after the Award is fully vested shall be discarded and shall not be converted
into a fractional Share.

6. Right to Shares. The Grantee shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to the Grantee.

7. Immediate Sale of Shares. By accepting the Award, the Grantee acknowledges
and agrees that the immediate sale of the Shares issued upon the vesting of each
Award is required unless the Company, in its sole discretion, determines
otherwise. Such Shares will be transferred to a brokerage firm designated by the
Company (the “Brokerage Firm”). The Brokerage Firm, on the Grantee’s behalf, may
thereafter immediately sell the Shares at the prevailing market price, subject
to applicable withholding and fees and any process for the sale set forth by the
Company, and deliver the remainder to the Company or its designee, which would
then remit such amount to a designated account for payment to the Grantee. As a
result of the immediate sale of Shares as set forth in this Addendum, no Shares
would be delivered to the Grantee, and the Grantee would not have any resulting
rights as a shareholder of the Company.

8. Certain Conditions of the Award.

(a) Compliance with Local Law. Local Law refers to the laws, rules and
regulations of the country of which the Grantee is a resident. The Grantee
agrees that the Grantee will not acquire shares of Common Stock pursuant to the
Award or transfer, assign, sell or otherwise deal with such shares except in
compliance with Local Law.

(b) Employment Conditions. In accepting the Award, the Grantee acknowledges
that:

(i) Any notice period mandated under Local Law shall not be treated as
Continuous Active Service for the purpose of determining the vesting of the
Units; and the Grantee’s right to receive Shares in settlement of the Units
after termination of service, if any, will be measured by the date of
termination of the Grantee’s Continuous Active Service and will not be extended
by any notice period mandated under Local Law. Subject to the foregoing and the
provisions of the Plan, the Company, in its sole discretion, shall determine
whether the Grantee’s Continuous Active Service has terminated and the effective
date of such termination.

(ii) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.

(iii) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(iv) The Grantee’s participation in the Plan shall not create a right to further
Continuous Active Service with the Company (or any Related Entity).

 

2



--------------------------------------------------------------------------------

For Use in China

 

(v) The Grantee is voluntarily participating in the Plan.

(vi) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Related
Entity), and which is outside the scope of the Grantee’s employment contract, if
any.

(vii) The Award is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance payments,
resignation, termination, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments. This
applies to any payment even in those jurisdictions requiring such payments upon
termination of employment.

(viii) In the event that the Grantee is not an employee of the Company, the
Award grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Award grant will not be
interpreted to form an employment contract with any Related Entity.

(ix) The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the Grantee obtains Shares upon settlement of the
Units, the value of those Shares may increase or decrease.

9. Taxes.

(a) In General. Regardless of any action taken by the Company or any Related
Entity with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding obligations in connection
with the Award (the “Tax Obligations”), the Grantee acknowledges that the
ultimate liability for all Tax Obligations legally due by the Grantee is and
remains the Grantee’s responsibility and that the Company and any Related Entity
(a) make no representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the Award, including the grant,
vesting or settlement of the Units, the subsequent sale of Shares acquired
pursuant to such settlement, or the receipt of any dividends and (b) do not
commit and are under no obligation to structure the terms of the grant or any
other aspect of the Award to reduce or eliminate the Grantee’s liability for Tax
Obligations. The Grantee shall pay or make adequate arrangements satisfactory to
the Company to satisfy all Tax Obligations of the Company and any Related Entity
at the time such Tax Obligations arise. In this regard, the Grantee hereby
authorizes withholding of all applicable Tax Obligations from payroll and any
other amounts payable to the Grantee, and otherwise agrees to make adequate
provision for withholding of all applicable Tax Obligations, if any, by the
Company and each Related Entity which arise in connection with the Award. The
Company shall have no obligation to process the settlement of the Award or to
deliver shares until the Tax Obligations as described in this Section have been
satisfied by the Grantee.

(b) Withholding in Shares. Subject to applicable law, including Local Law, the
Company shall require the Grantee to satisfy the Tax Obligations by deducting
from the shares of Common Stock otherwise deliverable to the Grantee in
settlement of the Units a number of whole shares having a Fair Market Value, as
determined by the Company as of the date on which the Tax Obligations arise, not
in excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates.

 

3



--------------------------------------------------------------------------------

For Use in China

 

(c) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether U.S., federal, state or local, or according to
Local Law, including any Tax Obligation, the Grantee must arrange for the
satisfaction of the minimum amount of such Tax Obligation in a manner acceptable
to the Company.

(i) Assignment of Sale Proceeds. Subject to compliance with applicable law,
including Local Law, and the Company’s Insider Trading Policy, the Company may,
in its discretion, require the Grantee to satisfy all or any portion of the Tax
Obligations in accordance with the procedures, instructions and forms approved
and established by the Company providing for the assignment and delivery to the
Company the proceeds of a sale with respect to some or all of the Shares being
acquired upon settlement of Units. The Grantee may also be required to deliver
to the Company the proceeds of a sale for some or all of the Shares acquired
upon settlement of the Units according to the procedures set forth in clauses
(ii) and (iii) below.

(ii) By Sale of Shares. Unless the Grantee determines (or is required) to
satisfy the Tax Obligation by some other means in accordance with clause
(ii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee’s behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Obligations. Such Shares will be sold on the day such Tax
Obligations arise (e.g., a vesting date) or as soon thereafter as practicable.
The Grantee will be responsible for all broker’s fees and other costs of sale,
and the Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Grantee’s minimum Tax Obligations, the Company
agrees to pay such excess in cash to the Grantee. The Grantee acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the Grantee’s minimum Tax Obligations. Accordingly, the
Grantee agrees to pay to the Company or any Affiliate as soon as practicable,
including through additional payroll withholding, any amount of the Tax
Obligations that are not satisfied by the sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five
(5) business days before any Tax Obligations arise (e.g., a vesting date), the
Grantee may elect to satisfy the Grantee’s Tax Obligations by delivering to the
Company an amount that the Company determines is sufficient to satisfy the Tax
Obligations by (x) wire transfer to such account as the Company may direct,
(y) delivery of a certified check payable to the Company, or (z) such other
means as specified from time to time by the Administrator.

(d) Right to Retain Shares. The Company may refuse to issue any Shares to the
Grantee until the Grantee satisfies the Tax Obligations. To the maximum extent
permitted by law, the Company has the right to retain without notice from Shares
issuable under the Award or from salary or other amounts payable to the Grantee,
Shares or cash having a value sufficient to satisfy the Tax Obligations.

 

4



--------------------------------------------------------------------------------

For Use in China

 

10. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable. Notwithstanding any provision of this
Agreement or the Plan to the contrary, the Administrator may amend this
Agreement, either retroactively or prospectively, without the consent of the
Grantee, if the Administrator determines in its discretion that such amendment
is required or advisable for this Agreement and the Award to satisfy or comply
with or meet the requirements of U.S., federal, state or local, or other
requirements in accordance with Local Law.

11. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

12. Dispute Resolution. The provisions of this Section 12 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Mateo) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 12 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

5



--------------------------------------------------------------------------------

For Use in China

 

13. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

14. No Effect on Terms of Service. The Units subject to the Award shall vest, if
at all, only during the period of the Grantee’s Continuous Active Service (not
through the act of being hired, being granted the Award or acquiring Shares
hereunder) and the Award has been granted as an inducement for the Grantee to
remain in such Continuous Active Service and as an incentive for increased
efforts on behalf of the Company and its Affiliates by the Grantee during the
period of his or her Continuous Active Service. Nothing in the Notice, the
Agreement, or the Plan shall confer upon the Grantee any right with respect to
future restricted stock unit grants or continuation of Grantee’s Continuous
Active Service (even if Awards have been granted repeatedly in the past), nor
shall it interfere in any way with the Grantee’s right or the right of the
Grantee’s employer to terminate Grantee’s Continuous Active Service at any time,
with or without cause, and with or without notice. Unless the Grantee has a
written employment agreement with the Company to the contrary, Grantee’s status
is at will. The Grantee shall not have and waives any and all rights to
compensation or damages as a result of the termination of the Grantee’s
employment with the Company or the Grantee’s employer for any reason whatsoever,
insofar as those rights result or may result from (i) the loss or diminution in
value of such rights or entitlements or claimed rights or entitlements under the
Plan, or (ii) the Grantee’s ceasing to be entitled to any purchase rights or
shares or any other rights under the Plan. If, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen
then, by signing this Agreement, the Grantee shall be deemed irrevocably to have
waived the Grantee’s entitlement to pursue such a claim.

15. Data Privacy Consent. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this document by and among the
Company and each Related Entity for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan.

(a) The Grantee understands that the Company (or any Related Entity) holds
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company, details of all Awards or any
other entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Grantee understands that Data
may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing,

 

6



--------------------------------------------------------------------------------

For Use in China

 

administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any shares acquired upon
settlement of the Units. The Grantee understands that Data will be held only as
long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusing or withdrawing the Grantee’s consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact the Grantee’s local human
resources representative.

16. Electronic Documents. The Plan documents, including this Agreement, may be
delivered and executed electronically.

17. Documents in English. The Plan documents, including this Agreement, are in
English, and if the Grantee requires a translation of the documents into a
language other than English, Grantee will be responsible for arranging for
accurate translations. If the documents are translated into a language other
than English and if the translated versions are different front the English
versions, the English versions will take precedence.

17. Special Administration in China. The vesting of the Award and the Grantee’s
ability to receive funds upon the sale of Shares shall be contingent upon the
Company or its Affiliate obtaining approval from SAFE for the related foreign
exchange transaction and the establishment of a SAFE-approved bank account. The
receipt of funds by the Grantee from such sale of the Shares and the conversion
of those funds to the local currency must be approved by SAFE. In order to
comply with the SAFE regulations, the proceeds from the sale of the Shares must
be repatriated into China through a SAFE-approved bank account set up and
monitored by the Company or its Affiliate.

END OF AGREEMENT

 

7



--------------------------------------------------------------------------------

For Use in China

 

EXHIBIT A

JDS Uniphase Corporation

Restricted Stock Unit Beneficiary Designation

In the event of my death prior to the settlement of my currently outstanding or
subsequently issued restricted stock units (the “Units”) under any existing or
subsequently adopted equity incentive plan of JDS Uniphase Corporation or its
successor in interest (the “Company”) (whether adopted by the Company or assumed
by the Company in connection with a merger, acquisition or other similar
transaction) or issued to me by the Company outside of any such equity plan, and
in lieu of disposing of my interest,1 if any, in the Units at the time of my
death by my will or the laws of intestate succession, I hereby designate the
following persons as Primary Beneficiary(ies) and Contingent Beneficiary(ies) of
my interest in the Units:

Primary Beneficiary(ies) (Select only one of the three alternatives)

 

   ¨    (a)    Individuals and/or Charities      %
Share 1)    Name  

 

                     Address  

 

     2)    Name  

 

                     Address  

 

     3)    Name  

 

                     Address  

 

     4)    Name  

 

                     Address  

 

        ¨    (b)    Residuary Testamentary Trust         In trust, to the
trustee of the trust named as the beneficiary of the residue of my probate
estate.     

 

 

1

A married grantee whose Units are community property may dispose only of his or
her own interest in the Units. In such cases, the grantee’s spouse may
(a) consent to the grantee’s designation by signing the Spousal Consent or
(b) designate the grantee or any other person(s) as the beneficiary(ies) of his
or her interest in the Units on a separate Beneficiary Designation.

 

8



--------------------------------------------------------------------------------

For Use in China

 

        ¨     (c) Living Trust     

 

 

   (or any successor), as Trustee of the (print name of present trustee)   

 

 

   Trust, dated  

 

(print name of trust)      (fill in date trust was established)

Contingent Beneficiary(ies) (Select only one of the three alternatives)

 

   ¨    (a)    Individuals and/or Charities      %
Share 1)    Name  

 

                     Address  

 

     2)    Name  

 

                     Address  

 

     3)    Name  

 

                     Address  

 

     4)    Name  

 

                     Address  

 

        ¨    (b)    Residuary Testamentary Trust         In trust, to the
trustee of the trust named as the beneficiary of the residue of my probate
estate.     

 

        ¨     (c)    Living Trust     

 

 

   (or any successor), as Trustee of the (print name of present trustee)   

 

 

   Trust, dated  

 

(print name of trust)      (fill in date trust was established)

 

9



--------------------------------------------------------------------------------

For Use in China

 

Should all the individual Primary Beneficiary(ies) fail to survive me or if the
trust named as the Primary Beneficiary does not exist at my death (or no will of
mine containing a residuary trust is admitted to probate within six months of my
death), the Contingent Beneficiary(ies) shall be entitled to my interest in the
Units for the shares indicated. Should any individual beneficiary fail to
survive me or a charity named as a beneficiary no longer exist at my death, such
beneficiary’s share shall be divided among the remaining named Primary or
Contingent Beneficiaries, as appropriate, in proportion to the percentage shares
I have allocated to them. In the event that no Individual Primary
Beneficiary(ies) or Contingent Beneficiary(ies) survives me, no trust (excluding
a residuary testamentary trust) or charity named as a Primary Beneficiary or
Contingent Beneficiary exists at my death, and no will of mine containing a
residuary trust is admitted to probate within six months of my death, then my
interest in the Units shall be disposed of by my will or the laws of intestate
succession, as applicable.

This Beneficiary Designation is effective until I file another such designation
with JDS Uniphase Corporation. Any previous Beneficiary Designations are hereby
revoked.

 

Submitted by:     Accepted by: ¨   Grantee     ¨  Grantee’s Spouse     JDS
Uniphase Corporation

 

    By:  

 

(Signature)           Its:  

 

Date:                          Date:                       

Spousal Consent for Units that are Community Property (necessary if separate
beneficiary designation is not filed by Spouse):

I hereby consent to this Beneficiary Designation and agree that this designation
of beneficiaries provided herein shall apply to my community property interest
in the Units. This consent does not apply to any subsequent Beneficiary
Designation which may be filed by my spouse. This consent may be revoked by me
at any time, whether by filing a Beneficiary Designation disposing of my
interest in the Units or by filing a written notice of revocation with the
Company.

 

 

(Signature of Spouse) Date:                     

 

10



--------------------------------------------------------------------------------

For Use in China

 

Spousal Consent for Units that are not Community Property (necessary if
beneficiary is other than Spouse):

I hereby consent to this Beneficiary Designation. This consent does not apply to
any subsequent Beneficiary Designation which may be filed by my spouse.

 

 

(Signature of Spouse) Date:                     

 

11